Citation Nr: 1125683	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  05-36 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for diabetes mellitus, type II (diabetes).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis, prior to August 9, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to February 1961 and from April 1962 to May 1971.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from rating decisions dated in August 2005 and July 2006 in which the RO, in pertinent part, denied the Veteran's claims for an increased rating for diabetes and for entitlement to a TDIU.  

In May 2009, the above issues were remanded for additional development.  A March 2011 rating decision assigned a 40 percent rating for diabetes, effective April 1, 2005, the date of receipt of the claim, and awarded a TDIU, effective August 9, 2007.  Thus, the issue of entitlement to a TDIU prior to the latter date remains on appeal and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the course of this appeal, the Veteran's diabetes mellitus has been manifested by the use of insulin, oral medications, restriction of diet, and the regulation of activities; he has denied episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for diabetes mellitus, type II, are not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating/TDIU cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

The Court also had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009). In the latter case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).

The VCAA-compliance notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini, 18 Vet. App. at 119.  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, in pre-rating letters dated in April 2005, January 2006 and May 2006 and a May 2009 post-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for an increased rating/TDIU, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA, consistent with the statutory and regulatory requirements and the holdings in Pelegrini, Dingess and Vazquez-Flores I and II.  Further, in the November 2006 statement of the case (SOC) and the supplemental SOCs (SSOCs) issued in November 2006 and March 2011, VA set forth the criteria for higher ratings for diabetes and readjudicated the claims on appeal, which is sufficient under Dingess and Vazquez-Flores I and II.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the issue decided herein on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the issue decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The Board also finds that all relevant evidence necessary for an equitable resolution of the issue decided on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, available VA and private medical records, and statements from the Veteran and his representative, on his behalf.  The Veteran was afforded VA examinations in May 2005, June 2009 and January 2011.  The Board finds that the evidence of record, including the post-service medical records, is adequate for rating purposes as the latter two examiners reviewed the Veteran's claims file and provided detailed clinical evaluations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that no further assistance is warranted.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the issue decided on appeal.

II. Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In a May 2004 rating decision, the RO, in pertinent part, granted service connection for diabetes mellitus, type II, associated with herbicide exposure and assigned an initial 20 percent rating, effective November 20, 2002.  At that time, the Veteran's diabetes was controlled by an oral hypoglycemic agent and restricted diet.  The 20 percent rating remained unchanged until the Veteran filed a claim for an increased rating as he had been placed on insulin.

By a March 2011 rating decision, the Veteran's diabetes was rated as 40 percent disabling under Diagnostic Code 7913, effective April 1, 2005.  Under this diagnostic code, a 40 percent rating requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Thus, a rating in excess of 40 percent requires not only insulin, a restricted diet, and the regulation of activities, but also episodes of ketoacidosis or hypoglycemic reactions and complications which would not be compensable if separately evaluated.  During the pendency of the appeal, the Veteran has also been service connected for the following disabilities associated with the Veteran's diabetes: peripheral neuropathy of both lower extremities, rated separately as noncompensable from April 1, 2005 and as 10 percent disabling from September 27, 2005; peripheral neuropathy of both upper extremities, rated separately as noncompensable from September 27, 2005 and as 10 percent disabling from March 25, 2011; erectile dysfunction, rated as noncompensable from April 1, 2005; chronic kidney disease, Stage III, rated as 30 percent disabling from August 9, 2007; and diabetic retinopathy, rated as noncompensable from March 28, 2008.  VA treatment records and VA examinations in May 2005, June 2009 and January 2011 reflect that the Veteran's diabetes has required insulin and oral medications, a restricted diet, and the regulation of activities throughout the appeal period, warranting at least a 40 percent rating.  During the May 2005 VA examination, the Veteran reported that between VA and private doctors, his visits for diabetic care were every three months and indicated that he went to the emergency room in February 2005 because his glucose was very high and that afterwards he was started on insulin.  And, although he complained of getting hypoglycemic reactions after doing strenuous activity at home and having higher glucose levels when under stress, the record was negative for hospitalizations for ketoacidosis or hypoglycemic reactions.  During both the June 2009 and January 2011 VA examinations, the Veteran denied hospitalization or surgery for diabetes.  
Thus, the record is negative for hospitalizations for ketoacidosis or hypoglycemic reactions and does not reflect twice monthly visits to a diabetic provider, nor does the Veteran so assert.  The preponderance of the evidence is therefore against a disability rating in excess of 40 percent for diabetes.

Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's diabetes mellitus is manifested by the use of oral medications, insulin, a restricted diet and restricted activities.  There were no periods of hospitalization for diabetes mellitus reported during this appellate period.  The rating criteria contemplate these impairments.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 114-15.


ORDER

Entitlement to a rating in excess of 40 percent for diabetes mellitus, type II, is denied.


REMAND

The Board's review of the record reveals that further VA action on the TDIU claim remaining on appeal is warranted. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(a) (2010).  

In the instant case, since August 9, 2007, the Veteran met the schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a) due to his service-connected diabetes, rated as 40 percent disabling, and associated disabilities, which together brought the combined rating to 70 percent.  In a March 2011 rating decision, he was awarded a TDIU, effective August 9, 2007.  


In determining whether the Veteran is entitled to TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU, prior to August 9, 2007.  In March 2006, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, indicating that he had not worked since May 2005 and maintaining that he was forced into early retirement because of his service-connected peripheral neuropathy associated with his diabetes.  He enclosed a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for his former employer.  In June 2006, the Veteran's former employer returned this form; however, Item 13A, "If Veteran Is Not Working, State Reason for Termination of Employment.  If Retired on Disability, Please Specify" was not filled in.  Moreover, the January 2011 VA examiner noted that the pain with prolonged walking/standing would interfere with any physical employment requiring the same and the use of insulin would prevent driving tractor trailers over the road.  Thus, the Veteran's service-connected diabetes and peripheral neuropathy would preclude the employment that he had historically performed.  

When considered in combination, the Board finds that the above evidence raises the question of possible entitlement to an extraschedular rating for TDIU based on the Veteran's service-connected disabilities.  Although the Board may not assign an extraschedular TDIU in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, there is medical evidence indicating that the Veteran may have been unemployable due to his service-connected disability(ies), since May 2005.  Moreover, VA treatment records show that the Veteran has had diabetes with nephropathy (kidney disease) and neuropathy of the lower extremities since January 6, 2005.  Accordingly, the Board finds that a remand is warranted for VA to consider whether the Veteran has satisfied the requirements for referral for an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b).

In this regard, the Board notes that VA laboratory test results (BUN) do not appear to be associated with record prior to August 9, 2007 nor are any private treatment records since March 30, 2005.  On remand, outstanding records should be sought and associated with claims file.  Moreover, the Veteran should be asked to return another VA Form 21-4192.  Upon return, it should be sent to the Veteran's former employer, who should be asked to fill in Item 13A and to comment on whether the Veteran's diabetes and peripheral neuropathy precludes him from performing his former duties as a water jet operator.  Regardless of the unavailability of additional post-service records, a retrospective opinion regarding the severity of the Veteran's service-connected diabetes and associated disabilities, prior to August 9, 2005, should be obtained on remand.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding laboratory test results (in particular BUN) for the Veteran from the Nashville VA Medical Center, prior to August 9, 2007.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran identify private healthcare providers who have treated him for his diabetes and associated disabilities, between March 30, 2005 and August 9, 2007, and ask him to provide authorization to enable VA to obtain all outstanding pertinent records, in particular from the Crossville Medical Group, to include laboratory BUN test results, if any.  Ask the Veteran to complete and return another VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Upon return, this form should be sent to the Veteran's former employer, who should be asked to fill in Item 13A and to comment on whether the Veteran's diabetes and peripheral neuropathy precludes him from performing his former duties as a water jet operator.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After available records and/or responses from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, please obtain a retrospective medical opinion in order to fill the gap in the medical evidence of record pursuant to the Chotta decision, cited to above.  After reviewing the claims file, an appropriate examiner should describe the nature and severity of the Veteran's service-connected disabilities for the period from April 1, 2005, through August 9, 2007, to include whether the clinical signs and manifestations associated with the Veteran's service-connected diabetes and associated disabilities made him unable to obtain or retain substantially gainful employment, in light of his education and experience, at any time during that period.

The examiner should set forth all findings, together with the complete rationale for any opinion or comments expressed, in a printed report.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to a TDIU, to include on an extraschedular basis under 38 C.F.R. § 4.16(b), prior to August 9, 2007.  VA should document consideration of whether a compensable rating was warranted for kidney disease prior to August 9, 2007.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and afforded an appropriate period of time to respond, before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


